DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 October 2021 were filed after the mailing date of the Notice of Allowance on 23 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The terminal disclaimer filed on 16 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,325,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McLane on 14 July 2021.

The application has been amended as follows: 

In the claims:
26. 	(Currently amended) The CVAL device according to claim 24, comprising a user-interface subsystem communicatively coupled to the processor for displaying at least one of: (i) a result of the currency validation and (ii) feedback to facilitate [[the]] positioning of the currency item.

39. 	(Currently amended) The method according to claim 38, wherein providing positioning feedback comprises providing at least one of visual, audible, and/or tactile positioning feedback, an illumination of at least one visual indicator on the CVAL device, a sound generated by a speaker in the CVAL device or an image projected by the CVAL device into [[the]] a field of view of the CVAL device.


Allowable Subject Matter
Claims 24-40, 42 and 43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 24-40, 42 and 43 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses capturing a series of images using different spectral profiles to recognize distinct security features in currency items to facilitate the detection of genuine notes.  The prior art does not disclose the limitations “validating the currency item … in a currency validation mode of a CVAL device comprising a dual-mode CVAL device capable of operating in either an indicia-reading mode or the currency validation mode, and adjusting a mode of operation in the dual-mode CVAL device by: analyzing the captured image for the indicia item; detecting the presence or absence of the indicia item within the captured image; wherein if the indicia item is detected in the captured image, operating the dual-mode CVAL device in the indicia-reading mode wherein images are automatically acquired and processed to read indicia; and wherein if the indicia item is not detected in the captured image or a currency item is detected in the captured image, operating the dual-mode CVAL device in the currency validation mode wherein the images are automatically acquired and processed to validate the currency item.”
The closest prior art being Lee et al., U.S. Publication No. 2013/0034290 discloses a method for identifying a counterfeit bill. The method includes receiving, by a portable terminal, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; determining a denomination of the bill by comparing the image photographed using the visible rays with a denomination database, forming a corrected image by correcting the image photographed using the infrared rays using correction information; binary-coding the corrected image; and determining whether the bill is counterfeit by comparing the binary-coded corrected image with an image of the corresponding bill pre-stored in a genuine bill database.
Collins, JR. et al., U.S. Publication No. 2015/0348350 discloses a system and method that validates currency by selectively illuminating the currency with Ultraviolet (UV) light, Infrared (IR) light, and/or white light in front of a camera. The camera takes an image of the illuminated currency and the image is presented on a screen of a display for validating the currency.
Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842 discloses a system and method for the spectral examination of various security features in Indian paper currency.  Various types of security features are examined on paper currency notes using different light ranges (UV-365,312 254nm, Ultra Violet transmitted 365nm), different magnification ranges, spot light and various filters. 
Tsuji et al., U.S. Publication No. 2004/0240722 discloses capturing a plurality of images of a banknote and generating a plurality of spectral profiles.

With respect to the independent claim, the claimed limitations “validating the currency item … in a currency validation mode of a CVAL device comprising a dual-mode CVAL device capable of operating in either an indicia-reading mode or the currency validation mode, and adjusting a mode of operation in the dual-mode CVAL device by: analyzing the captured image for the indicia item; detecting the presence or absence of the indicia item within the captured image; wherein if the indicia item is detected in the captured image, operating the dual-mode CVAL device in the indicia-reading mode wherein images are automatically acquired and processed to read indicia; and wherein if the indicia item is not detected in the captured image or a currency item is detected in the captured image, operating the dual-mode CVAL device in the currency validation mode wherein the images are automatically acquired and processed to validate the currency item” in conjunction with other elements of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668